SADLER, GIBB & ASSOCIATES, L.L.C. Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors CG Automotive Group, Inc. As independent registered public accountants, we hereby consent to the use of our report dated July 18, 2011, with respect to the financial statements of CG Automotive Group, Inc., in its registration statement on Form S-1 relating to the registration of3,600,000 shares of common stock. We also consent to the reference of our firm under the caption “interests of name experts and counsel” in the registration statement. /s/ SADLER, GIBB AND ASSOCIATES, LLC Sadler, Gibb & Assocaites, LLC Salt Lake City, UT July 19, 2011
